                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


 KAYLA GORE, et al.,                             )
                                                 )
          Plaintiffs,                            )
                                                 )          NO. 3:19-cv-00328
 v.                                              )          JUDGE RICHARDSON
                                                 )
 WILLIAM BYRON LEE, et al.,                      )
                                                 )
          Defendants.                            )


                                              ORDER

         Because of the pending dispositive motions (Doc. Nos. 60 and 65), the pretrial conference

set for January 11, 2021, and the jury trial set for January 19, 2021, are canceled, to be rescheduled,

if appropriate, after the Court’s ruling on the dispositive motions.

         In light of the uncertain duration of the ongoing COVID-19 pandemic, the number of jury

trials that have had to be postponed, the legal imperative to prioritize criminal trials, and the

congestion of the Court’s calendar even prior to the pandemic, the Court would encourage all

parties to make good-faith efforts to resolve their disputes through mediation or other forms of

settlement discussions.

         IT IS SO ORDERED.


                                                       ___________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




      Case 3:19-cv-00328 Document 101 Filed 11/16/20 Page 1 of 1 PageID #: 2538
